Citation Nr: 1119393	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-18 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether reduction of the Veteran's non-service-connected disability pension benefits as of January 1, 2009, due to counting of wages, was proper.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision by the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reduced the Veteran's non-service-connected pension benefits, effective January 1, 2009, due to counting of wages.

The Board notes that the Veteran requested to be afforded with a videoconference hearing with the Milwaukee Committee on Waivers and Compromises (CWOC) in June 2009.  Consequently, a hearing was scheduled for September 10, 2010.  See August 7, 2009, letter from the RO to the Veteran.  However, the Veteran did not appear for the scheduled hearing and did not request postponement.  Thus, his hearing request is considered withdrawn. 



FINDINGS OF FACT

1.  Effective December 1, 2008, the maximum allowable annual income for a Veteran with no dependents in receipt of non-service-connected disability pension was $11,830.

2.  In December 2008, the Veteran received a paycheck in the amount of $556.94, which he had earned working for the Salvation Army from November 16, 2008, to December 12, 2008.  He had also earned $86.07 working for the Dollar General from December 12, 2008, to December 26, 2008. 

3.  The monthly rate of $281.00, adjusted from $334.00, for payment of pension benefits in 2009 was proper.


CONCLUSION OF LAW

Reduction of the Veteran's non-service-connected pension benefits due to counting of wages as of January 1, 2009, was proper.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, the VCAA does not apply to all types of claims.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this appeal is not found in Chapter 51.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this particular claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nevertheless, the RO clearly explained to the Veteran the reasons and bases for the denial of his claim in the January 2009 decision and the May 2009 Statement of the Case (SOC).  The Veteran has demonstrated an understanding of such reasons and bases for the denial of his claim, in the February 2009 Notice of Disagreement (NOD) and June 2009 Substantive Appeal to the Board, the VA Form 9.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim.).  Furthermore, all relevant facts and evidence necessary for a fair adjudication are included in the claims folder, and the Veteran does not contend otherwise.  Thus, in light of the foregoing, the Board will proceed with appellate review.

II.  Pertinent Law, Facts, and Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service-connected disabilities which are not the result of the Veteran's willful misconduct.

Basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's annual family countable income from the maximum annual pension rate applicable to the Veteran's circumstances.  38 U.S.C.A. § 1521(a).  

In determining annual income for non-service-connected pension benefits, all payments of any kind or from any source, including salary, retirement, or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, except for listed exclusions.  38 C.F.R. 
§ 3.271.  

Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

In a January 2006 rating decision, the Veteran was awarded VA pension benefits, effective from July 2005.  In the notice letter for this determination, he was advised that his rate of VA pension depends on his income, and that he must notify VA immediately of any change in his income or net worth.

In November 2008, the RO notified the Veteran of his amended improved pension award effective December 1, 2008, which would be reflected in the first check due after January 1, 2009, or February 1, 2009.  The RO noted that the adjustment was based on the cost of living adjustment effective December 1, 2008, and the RO's determination that the Veteran's net countable income was $7812.  The RO explained that it was considering his income of $0 from earnings, $7812 from Social Security based upon a monthly payment of $651.00, $0 from annuity/retirement, and $0 from other sources.  The RO asked the Veteran to furnish an accurate statement of his income from all sources if the income information was not correct. 

In December 2008, the Veteran called VA to report that he was currently working.  He reported that he was working with Dollar General effective December 1, 2008, and had worked two days that month to date.  He said he had been paid $6.75 per hour.  He also reported that he had been working with the Salvation Army as a bell ringer for $6.65 per hour and working an average of 24 hours per week.  It is noted that the Veteran was informed that a potential overpayment could be reduced by immediate action and that he understood and elected immediate action to minimize any potential overpayment debt.  See VA Form 119 dated December 18, 2008.

In January 2009, the Veteran further reported to VA that he no longer worked at the Dollar General and had only worked there for two days, December 12, 2008, and December 26, 2008.  He stated that he had earned $86.07 in gross wages.  He also explained that his job as a Salvation Army bell ringer was seasonal and he earned $556.94 in gross wages, working from November 16, 2008, to December 12, 2008.  He reported that he had received his paycheck in December 2008.  See VA Form 119 dated January 12, 2008.  Thus, the Veteran has reported that he earned a total of $643.01 in gross wages from November 2008 through December 2008.  

In a January 2009 letter, the RO notified the Veteran that it had counted the wages he had received in December 2008 as short-term income and, consequently, his pension benefits were being reduced by that amount for 12 months, effective from January 1, 2009.

By law, payments of VA pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1521.  As discussed above, the rates of improved pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The maximum allowable rate for a Veteran with no dependents was $11,830, effective December 1, 2008. 

With regard to the Veteran's SSA income of $651.00 per month, the Board notes that the $11,830 statutory limit effective December 1, 2008, equates to $985.83 per month.  Subtracting the Veteran's SSA income of $651 from $985.83 affords the Veteran a pension payment of $334.83 or, rounded down to the nearest whole dollar amount, $334 per month. 38 C.F.R. § 3.29.  This is the monthly rate at which the Veteran would have received his pension benefits effective January 1, 2009.   

However, as stated above, the Veteran reported that he received $643.01 in wages during 2008.  Wages are considered countable income for purposes of improved pension.  38 C.F.R. § 3.271.  Consequently, his pension benefits were reduced by that amount for 12 months effective January 1, 2009.  This equates to a payment reduction of $53.58 per month.  Subtracting the Veteran's pension payment of $53.58 from $334.83 affords the Veteran an adjusted pension payment of $281.25 or, rounded down to the nearest whole dollar amount, $281 per month.  38 C.F.R. 3.29.  The Veteran was notified of the adjusted monthly rate of $281.00 in the January 2009 determination.    

The Veteran has asserted that his pension payments should not be reduced because he did not have gainful employment and was not able to maintain his employment.  However, as stated above, payments of pension benefits are reduced on a dollar-for-dollar basis by annualized countable income and the Veteran's earned wages for 2008,  regardless of the amount and even if for short-term employment, are countable income.  He has also asserted that his pension payments should not be reduced because he did not know that his short-term employment would result in a reduction of benefits.  However, reduction of the Veteran's monthly payment of pension benefits over a 12-month period by the amount of wages he earned in 2008, regardless of whether he was aware of the consequences of earning these wages, was proper and was required by law.  It is notable that the Veteran has not identified any exclusions from countable income during the 12-month annualization period.  See 38 C.F.R. § 3.272.  

Thus, because the Veteran earned wages in the amount of $643.01 from November 2008 through December 2008, reduction of pension benefits was proper and the Veteran was not legally entitled to VA pension benefits exceeding $281, effective January 2009.  Therefore, due to the change in the Veteran's income as a result of earning wages for short-term employment in 2008, his claim must be denied.


ORDER

Because the reduction of the Veteran's non-service-connected pension benefits as of January 1, 2009, due to counting of wages was proper, the appeal is denied.  


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


